Citation Nr: 1717715	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO. 12-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral varicose veins of the legs, including as due to diabetes mellitus and/or herbicide exposure.

2. Entitlement to service connection for urinary incontinence, including as due to diabetes mellitus and/or herbicide exposure.

3. Entitlement to service connection for hypertension, including as due to diabetes mellitus and/or herbicide exposure.

4. Entitlement to service connection for carpal tunnel syndrome of the left hand, including as due to diabetes mellitus and/or herbicide exposure.

5. Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and colitis, including as due to diabetes mellitus and/or herbicide exposure.

6. Entitlement to service connection for fluctuating visual acuity, including as due to diabetes mellitus and/or herbicide exposure.

7. Entitlement to service connection for skin pigmentation changes, including as due to diabetes mellitus and/or herbicide exposure.

8. Entitlement to service connection for an acquired psychiatric disorder, including as due to diabetes mellitus and/or herbicide exposure.

9. Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

This case was previously before the Board of Veterans' Appeals (Board) in October 2015. The Board finds that there has not been substantial compliance with the remand instructions in this case pertaining to the issues other than entitlement to service connection for bilateral varicose veins of the legs and for urinary incontinence. Therefore, the remaining issues are returned to the agency of original jurisdiction (AOJ) for further consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for diabetes mellitus, peripheral vascular disease, hair loss, erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities were also before the Board in October 2015 and remanded for further development. Following the remand, these issues were subsequently granted by rating decisions in March 2016 and August 2016. As such, these issues are no longer on appeal and will not be addressed.

The issues of entitlement to service connection for hypertension, carpal tunnel syndrome of the left hand, a gastrointestinal disability, to include GERD and colitis, fluctuating visual acuity, skin pigmentation changes, and an acquired psychiatric disorder, all including as due to diabetes mellitus and/or herbicide exposure; and entitlement to a TDIU due exclusively to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumed.

2. The Veteran has not been shown to have bilateral varicose veins of the legs that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, to include exposure to herbicide therein, or that was caused or aggravated by his service-connected diabetes mellitus.

3. The competent medical evidence does not demonstrate a current diagnosis of a disorder leading to urinary incontinence.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral varicose veins of the legs, to include as secondary to service-connected diabetes mellitus, or as due to herbicide exposure, have not been met. 38 U.S.C.A. § 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for urinary incontinence, to include as secondary to service-connected diabetes mellitus, or as due to herbicide exposure, have not been met. 38 U.S.C.A. § 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VA's duty to notify was satisfied by a letter dated January 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claims. This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished as to the claims decided herein, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). VA incorporated the Veteran's service treatment records into his electronic file. Furthermore, the Veteran's VA medical records and private treatment records as identified by the Veteran are in the file. The Veteran has not referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. The record indicates that the Veteran was afforded VA examinations in December 2015, April 2016, and May 2016. These opinions involved a thorough review of the claims file and the opinions were supported by a sufficient rationale. Therefore, the Board finds that the reports are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims decided herein.

Furthermore, this matter was previously remanded in October 2015. The Board finds there has been substantial compliance with its remand directives as to the claims decided herein. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.) 

Based on the foregoing, the Board finds that the RO substantially complied with the mandates of its remand pertaining to the claims decided herein. See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service. 38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. 38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111  (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303 (b). However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309 (a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent. A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. §§ 3.307 (a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994). Here, the Veteran's personnel records confirm Vietnam service.

As to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6). The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307 (a)(6)(ii). Those diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and all chronic B cell leukemias. 38 C.F.R. § 3.309 (e) (2016).

Notwithstanding the provisions relating to presumptive service connection, a veteran may establish service connection for a disability with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154 (a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. Under 38 U.S.C.A. § 1154 (a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he incurred bilateral varicose veins of the legs and urinary incontinence as a result of his service-connected diabetes mellitus or; in the alternative, as a result of active service including herbicide exposure during his military service in Vietnam.

Turning to the evidence of record, according to the in-service treatment records, there are no complaints, treatment, or diagnosis of any bilateral varicose veins or urinary incontinence. According to a September 1969 Report of Medical History, the Veteran denied pain or frequency urination and skin disorders. 

According to a November 2009 letter from Dr. N.A. Ortiz Valentin, the Veteran's private physician, the Veteran had bilateral leg varicose veins and problems with urinary incontinence. Dr. Ortiz Valentin noted that complications of diabetes included "bladder dysfunction that results from impaired autonomic control of detrusor muscle and sphincter function..." No opinions whether the Veteran's disorders stemmed from his military service, to include herbicide exposure, or secondary to his service-connected disabilities, were provided by Dr. Ortiz Valentin. 

Regarding the Veteran's bilateral varicose veins, the Veteran was afforded a VA examination in December 2015 where a diagnosis of varicose veins in the right leg was confirmed. He was unable to specify dates or give an approximation of when his varicose vein problems started. He was not currently under any treatment, was not using any support stockings, and had not had any specific studies or procedures completed. The VA examiner opined that it was less likely than not that the Veteran's varicose veins were incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained there were no complaints, diagnosis or treatment for any vascular condition while in service, and the in-service treatment records were "completely silent for any varicose veins condition or diagnosis at separation from service." In addition, private treatment records could not be found except for Dr. Ortiz Valentin's statement based on the Veteran's lay statements and one evaluation. 

In April 2016, the VA examiner stated the varicose veins were less likely as not caused by or a result of active service, herbicide exposure (including Agent Orange), or service connected conditions. The VA examiner also explained "[t]here [was] no aggravation of the [V]eteran's varicose veins by his service connected conditions." In reaching this conclusion, the examiner noted that the evidence of record did not show complaints, treatment or diagnosis of varicose veins while in active military service, and the Veteran's varicose veins were first diagnosed decades after discharge from service, making the onset less likely related to service. Furthermore, the examiner noted that medical literature fails to show that varicose veins are caused by herbicides (including Agent Orange), diabetes, peripheral neuropathy, or erectile dysfunction. The VA examiner further explained that "[t]here [was] no aggravation by the service connected conditions since there is no pathophysiological relationship between them. The development of varicose veins has been related to smoking, obesity, sedentary lifestyle, advanced aging, and genetic or hereditary predisposition."

Finally, the Veteran underwent a VA examination in May 2016, where a diagnosis of bilateral varicose veins was confirmed. Following a physical examination, a review of the evidence of record, and the Veteran's lay statements, the VA examiner opined the Veteran's bilateral varicose veins were less likely than not caused by or related to active service as the Veteran's service treatment records were absent of any problems during service; less likely than not proximately related to or secondary or diabetes mellitus, as there is no medical literature which links diabetes mellitus with the development or aggravation of varicose veins; and less likely than not caused or related to exposure to Agent Orange as the medical literature does not demonstrate a causal relationship between exposure to Agent Orange herbicide and the development of varicose veins. 

Regarding the Veteran's urinary incontinence, the Veteran underwent a VA examination in April 1998 for a prostate condition where he reported occasional urinary incontinence. 

In December 2015, the Veteran underwent a VA examination for his current claim. At that time, the VA examiner determined the Veteran did not have a diagnosis of a condition of the bladder or urethra of the urinary tract. The Veteran denied urinary leakage and the use of absorbent material. The Veteran referred to frequency and specifically denied incontinence. The VA examiner stated that there was "[n]o objective or subjective evidence of [the] claimed urinary incontinence, as per today's examination. Hence, no opinion needs to be rendered."

In April 2016, the VA examiner again stated there was no diagnosis of urinary incontinence and the evidence of record did not show complaints or a diagnosis of urinary incontinence. Furthermore, the VA examiner noted that the December 2015 examination did not show urinary incontinence and that the Veteran himself denied incontinence.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current bilateral varicose veins of the legs and urinary incontinence are not related to service or to service-connected disability, and service connection is not established. The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the Veteran's varicose veins disability and his military service, to include secondarily to his service-connected disabilities of diabetes, peripheral neuropathy, or erectile dysfunction. There is also no evidence to establish a causal connection between this disability and herbicide (including Agent Orange) exposure. In addition, there was no evidence that the Veteran's varicose veins disability manifested to a compensable degree within one year of separation from active service, which precludes a grant of service connection on a chronic disease presumptive basis. 

Significantly, the VA examination reports includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file. This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.

Regarding the Veteran's claim for urinary incontinence, in the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes). The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case, the Veteran may have been treated for the symptom of urinary incontinence following service as described in the record in 1998. However, there is no indication the Veteran had urinary incontinence in service, nor does he have a current diagnosis of such. Specifically, the December 2015 and April 2016 VA examination reports both stated that the Veteran did not have a disability which led to urinary incontinence. Further, the Board finds compelling the fact that the Veteran himself, when asked, specifically denied such symptoms during both the December 2015 and the April 2016 examinations. The Board notes that VA is not authorized to grant service connection for symptoms alone without an identified basis for the symptoms. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Furthermore, the lay and medical evidence does not demonstrate that the Veteran's bilateral varicose veins of the legs and urinary incontinence have been continuous since separation from service. The Board notes that the first record of varicose veins was reported in December 2009 and urinary incontinence in 1998 which is approximately 38 years and 27 years, respectively, after his separation from service. In addition, the Board notes that the Veteran's urinary incontinence is no longer a present disability as demonstrated by the most recent VA examination reports. See McClain v, 21 Vet. App. at 321.

Here, the absence of post-service complaints, findings, diagnosis or treatment for several decades after service is one factor that tends to weigh against a finding of continuous symptoms of these conditions. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). The Board notes in that connection that the Veteran was unable to provide an approximate date of when his varicose veins of the bilateral legs began and that the first instance within the record of urinary incontinence was in 1998.

The Board acknowledges the Veteran's contentions that his bilateral varicose veins of the legs are related to service. The Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities. Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In this case, the etiology of the bilateral varicose veins in the legs is a complex medical question that is not within the competence of a layperson. See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for bilateral varicose veins of the legs and urinary incontinence; the claims are therefore denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt).


ORDER

Entitlement to service connection for bilateral varicose veins of the legs, including as due to diabetes mellitus and/or herbicide exposure, is denied.

Entitlement to service connection for urinary incontinence, including as due to diabetes mellitus and/or herbicide exposure, is denied.


REMAND

Unfortunately, another remand is required in this case. Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration. The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

Regarding the issues of entitlement to service connection to hypertension, carpal tunnel syndrome of the left hand, and a gastrointestinal disability, to include GERD and colitis, all to include as due to diabetes mellitus or herbicide exposure, according to the October 2015 Board remand, the Board noted that the Social Security Administration records showed there may be additional private treatment records that are outstanding. The Veteran reported that he received treatment from Dr. J. Maldonado for diabetes, hypertension, gastrointestinal concerns, and carpal tunnel. He also identified Dr. Victoria and Dr. A. Torres Borges as having treated him for diabetes and gastrointestinal problems. 

Therefore, the Board instructed the AOJ obtain outstanding treatment records which have not been obtained already, to include those from Dr. M. Allende, Dr. Vergara, Dr. J. Maldonado, Dr. Victoria, and Dr. A. Torres Borges. 

In November 2015, the VA sent the Veteran a notice letter instructing him to complete and return the enclosed VA form 21-4142, an Authorization to Disclose Information, and VA form 21-4142a, a General Release for Medical Provider Information, so that the VA is able to obtain treatment records on behalf of the Veteran. 

The Board notes that upon review of the record, the Veteran has not been provided the VA forms 21-4142 and 21-4142a. Therefore, the Veteran should be provided these forms and upon completion and return of the necessary releases, another attempt to obtain private treatment records from the medical providers identified by the Veteran.

Regarding the Veteran's claim for fluctuating visual acuity, according to the December 2015 VA examination the Veteran was diagnosed with bilateral pterygium and bilateral nuclear sclerosis. He reported redness of both eyes and itching one to two times a week in the afternoon. The Veteran stated the onset of symptoms was more than five years and felt it was relieved with lubricating eyedrops. He denied direct trauma into his eyes while on active duty. The VA examiner opined that the Veteran's eye condition did not impact his ability to work and as the Veteran's nuclear sclerosis was age related and did not cause fluctuation in vision and/or decreased visual acuity. The VA examiner stated, "upon review of the [records] there is [no] mention of fluctuating vision and the [Veteran] is not complaining today of such visual disturbances." The VA examiner further stated that "visual fluctuation can occur when a patent works more than four hours with a computer or does much near work due to spasms of the ciliary eye muscle. The Veteran did not do clerical work while on duty and there is no diagnosis of visual fluctuation on the [service treatment record] notes. Visual fluctuation was not incurred while the Veteran was on active duty. There is a diagnosis of bilateral pterygium today and bilateral nuclear sclerosis upon today's eye examination. Neither condition is related to visual fluctuations and neither condition is causing a decrease in the Veteran's visual acuity today." 

In April 2016, the VA examiner provided the same opinion and stated that the Veteran's visual acuity was 20/20 bilaterally and that he did not complain of blurry vision with his glasses. 

Here, the Board finds that the evidence of record is insufficient for further adjudication. Specifically, although the evidence indicates the Veteran's fluctuating visual acuity was not directly related to his military service, there is no opinion as to whether it was aggravated or secondary to his diabetes mellitus (or any other service-connected disability) and whether or not his condition stemmed from his Agent Orange exposure. Therefore, an addendum opinion is necessary addressing these inadequacies. 

Regarding the Veteran's skin pigmentation changes, in December 2015, the Veteran was afforded a VA examination, where a diagnosis of seborrheic keratosis was made. There were some hyperpigmented spots on the face and the upper anterior portion of the chest which he could not recall when he first developed them. He stated he was currently using topical cream but did not know the name of it or what it was for. He reported that he had not been seen by any dermatologist and did not have a regular follow up for the condition. The VA examiner opined that the Veteran's skin condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as there was no evidence of any skin condition or complaints while in service. The Veteran's in-service treatment records as well as his separation examination were silent of any skin condition. 

In April 2016, the VA examiner stated the Veteran's skin pigmentation changes were part and parcel of his service-connected bilateral lower extremities peripheral neuropathy. However, there is no rationale in support of this opinion.

In May 2016, the VA examiner opined that upon examination, the Veteran's seborrheic dermatitis was less likely than not secondary to his diabetes mellitus, as the medical literature does not establish a link between diabetes mellitus and subsequent development of seborrheic dermatitis, and less likely than not aggravated by diabetes mellitus, as the Veteran's diabetes began in 2009 and the seborrheic dermatitis was diagnosed in 2015 indicating no evidence to support aggravation. 

Here, the Board finds that the evidence of record is insufficient for further adjudication. Specifically, although the evidence indicates the Veteran's skin condition was not directly related to his military service or or caused or aggravated by his diabetes mellitus, the examiner did not opine as to whether or not this condition stemmed from his Agent Orange exposure. Therefore, an addendum opinion is necessary addressing these inadequacies.

Regarding the issue of entitlement to service connection for an acquired psychiatric disorder, including as due to diabetes mellitus, in December 2015, the Veteran was afforded a VA examination where he was diagnosed with unspecified depressive disorder. The VA examiner subsequently opined that the Veteran sought treatment in 2008 and that his military service did not cause any impairment. However, the examiner did not offer an opinion as to whether the Veteran's unspecified depressive disorder had been caused or worsened by diabetes mellitus or any other service-connected disability. In April 2016, the VA examiner stated there was no diagnosis under Axis I and provided no comment on the prior diagnosis of unspecified depressive disorder as noted in the December 2015 VA examination. As such, the nexus opinions of record are inadequate. Therefore, an addendum opinion addressing this diagnosis is necessary prior to further adjudication of this appeal.

Finally, as the adjudication of the service connection claims being remanded to the AOJ likely will impact adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined and, as such, adjudication of the Veteran's TDIU claim must be deferred. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his claimed hypertension, carpal tunnel syndrome of the left hand, and a gastrointestinal disability, to include GERD and colitis, all to include as due to diabetes mellitus. The Veteran must be provided with VA forms 21-4142 and 21-4142a in order to obtain all VA treatment records which have not been obtained already. 

Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include specifically those from Dr. M. Allende, Dr. Vergara, Dr. J. Maldonado, Dr. Victoria, and Dr. A. Torres Borges. If any records obtained are in Spanish, please obtain English translations prior to associating these records within the claims file. A copy of any records obtained (and any English translations), to include a negative reply, should be included in the claims file.

2. Return the Veteran's claims file to the examiner who conducted the December 2015 and April 2016 VA eye examinations. If the VA examiner is unavailable, return the claims file to a qualified medical professional. If the VA examiner determines that an examination is necessary, one should be scheduled.

The VA examiner is asked to consider and address:

a. Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed fluctuating visual acuity, the VA examiner is asked to state whether it is at least as likely as not that any diagnosed eye disorder causing fluctuating visual acuity is a result of exposure to herbicides; or whether it was caused by or aggravated by any service-connected disability.

b. If the examiner finds that a service-connected disability has "aggravated" fluctuating visual acuity, then the VA examiner must comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of such disability. 

c. If a baseline is established, the examiner must comment on how much such disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity. 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged. All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements. A discussion of the facts and medical principles involved would be of considerable assistance to the Board. Any indicated diagnostic tests and studies should be accomplished. The Veteran's complaints and lay history should be recorded in full and addressed.

The examination report must include a complete rationale for all opinions expressed. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion. 

The examiner is advised that the lack of contemporaneous service treatment records, alone, showing complaints or diagnoses of this disability is insufficient rationale for a nexus opinion.

3. Thereafter, return the Veteran's claims file to the examiner who conducted the Veteran's April 2016 VA skin examination. If the VA examiner is unavailable, return the claims file to a qualified medical professional. If the VA examiner determines that an examination is necessary, one should be scheduled.

The VA examiner is asked to consider and address:

a. Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed skin pigmentation changes, the VA examiner is asked to state whether it is at least as likely as not that any skin disorder is a result of exposure to herbicides; or whether caused by or aggravated by any other service-connected disability.

b. If the examiner finds that a service-connected disability has "aggravated" skin pigmentation changes, then the VA examiner must comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of such disability. 

c. If a baseline is established, the examiner must comment on how much such disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity. 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged. All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements. A discussion of the facts and medical principles involved would be of considerable assistance to the Board. Any indicated diagnostic tests and studies should be accomplished. The Veteran's complaints and lay history should be recorded in full and addressed.

The examination report must include a complete rationale for all opinions expressed. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion. 

The examiner is advised that the lack of contemporaneous service treatment records, alone, showing complaints or diagnoses of this disability is insufficient rationale for a nexus opinion.

4. Return the Veteran's claims file to the examiner who conducted the April 2016 VA mental disorder examination. If the VA examiner is unavailable, return the claims file to a qualified medical professional. If the VA examiner determines that an examination is necessary, one should be scheduled.


The VA examiner is asked to consider and address:

a. Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed acquired psychiatric disability, namely an unspecified depressive disorder as noted in the December 2015 VA examination, the VA examiner is asked to state whether it is at least as likely as not that it is a result of exposure to herbicides; or whether caused by or aggravated by any other service-connected disability.

b. If the examiner finds that a service-connected disability has "aggravated" an acquired psychiatric disorder, to include an unspecified depressive disorder, then the VA examiner must comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of such disability. 

c. If a baseline is established, the examiner must comment on how much such disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity. 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged. All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements. A discussion of the facts and medical principles involved would be of considerable assistance to the Board. Any indicated diagnostic tests and studies should be accomplished. The Veteran's complaints and lay history should be recorded in full and addressed.

The examination report must include a complete rationale for all opinions expressed. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion. 

The examiner is advised that the lack of contemporaneous service treatment records, alone, showing complaints or diagnoses of this disability is insufficient rationale for a nexus opinion.

5. Upon completion of the addendum, review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2.

6. Finally, after reviewing all of the evidence received since the last prior adjudication and undertaking any other development deemed appropriate to include VA examinations and/or opinions, re-adjudicate the claims remaining on appeal. If any benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


